Case: 2:19-cv-00053-DLB-CJS Doc #: 28 Filed: 08/19/19 Page: 1 ofDiltl'iot
                                                        Eastern. 2 - Page       ID#: 1164
                                                                          of rtniuoky
                                                                                    FIL ID
                                                                                  AUG 1 9 2019
                                                                                    AT COVll)IGTO.Jii
                                  UNITED STATES DISTRICT COURT                 . ROBERT R. ¢MR
                                  EASTERN DISTRICT OF KENTUCKY                CLERK U.S. DfS'TRICT COUR1
                                         (At COVINGTON)


   DAVID BELL, ET AL.,                                    )       Case No. 2: 19-CV-00053-DLB-CJS

          PLAINTIFFS                                      )

                                                          )       Judge David L. Bunning

   VS.                                                    )       Magistrate Judge Candace J. Smith

                                                          )

   KOKOSING INDUSTRIAL, INC., ET AL.,                     )

          DEFENDANTS                                      )



   * * * * * * * * * * * * * * * * * ** * * * * * * * * * * * * * * *
                                            AGREED ORDER

   * * * * * * * * * * * * * * * * * ** * * * * * * * * * * * * * * *

           WHEREAS, Plaintiffs filed their complaint on April 26, 2019, and requested that each defendant

   waive service of a summons under Rule 4( d);

           WHEREAS, Defendants, Kokosing Industrial, Inc., filed a motion to dismiss part of the

   complaint;

           WHEREAS, City of Cincinnati and The Metropolitan Sewer District of Greater Cincinnati,

   Ashcraft Sand & Gravel, and A TC Group Services LLC aka A TC Associates, Inc., have filed separate

   motions to dismiss the complaint;

           WHEREAS, Plaintiffs desire to file an Amended Complaint to promote judicial economy

   and to be less burdensome to the parties and the district court rather than responding and ruling

   on four separate motions and responses;

           WHEREAS, the parties have conferred on the procedural issue by telephone and/or E-

   mail and the parties being in agreement that Plaintiffs shall file their Amended Complaint on

   August 19, 2019;
Case: 2:19-cv-00053-DLB-CJS Doc #: 28 Filed: 08/19/19 Page: 2 of 2 - Page ID#: 1165




          WHEREAS, the parties agree that Defendants shall file their respective Answer or

   otherwise plead on September 9, 2019; and the Court being otherwise sufficiently advised;

          IT IS HEREBY ORDERED that

          (1) Plaintiffs shall file their Amended Complaint on August 19, 2019; and

          (2) Defendants shall file their respective Answer or otherwise plead on September 9,

              2019.




   Proposed Order Tendered by:


   Isl Jeffrey M. Sanders - - - - - -
   Jeffrey M. Sanders, Attorney (KY Bar 82106)
   Jeffrey M. Sanders PLLC
   34 Glenway Avenue
   Fort Thomas, KY 41075
   859-380-6867
   jms@jsanderslaw.com
